Judgments of the Supreme Court, Queens County, rendered December 15, 1965, and January 5, 1966, reversed, on the law, and a new trial granted. The findings of fact implicit in the jury’s verdict are affirmed. Under the circumstances disclosed by this record, the admission of prejudicial testimony as to the previous identification of defendants requires a reversal of their convictions and a new trial (People v. Caserta, 19 N Y 2d 18; People v. Mantesta, 27 A D 2d 748; People v. Trowbridge, 305 N. Y. 471; People v. Hagedorny, 272 App. Div. 830). Beldock, P. J., Ughetta, Christ, Rabin and Benjamin, JJ., concur.